SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-5100 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes o No x Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at April 30, 2009 Class A Common Stock, .001 par value 7,399,483 Class B Common Stock, .001 par value 20,350,931 1 INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Income: -Three months ended March 31, 2009 and 2008 Condensed Consolidated Statements of Financial Condition: -March 31, 2009 -December 31, 2008 -March 31, 2008 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income: - Three months ended March 31, 2009 and 2008 Condensed Consolidated Statements of Cash Flows: -Three months ended March 31, 2009 and 2008 Notes to Unaudited Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Including Quantitative and Qualitative Disclosure about Market Risk) Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits SIGNATURES 2 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (In thousands, except per share data) Three Months Ended March 31, 2009 2008 Revenues Investment advisory and incentive fees $ 35,199 $ 56,841 Commission revenue 3,650 3,256 Distribution fees and other income 4,510 6,451 Total revenues 43,359 66,548 Expenses Compensation 20,785 28,922 Management fee 1,349 1,981 Distribution costs 5,422 6,334 Other operating expenses 4,301 6,054 Total expenses 31,857 43,291 Operating income 11,502 23,257 Other (expense) income Net gain (loss)from investments 2,592 (8,389 ) Interest and dividend income 1,278 4,774 Interest expense (3,168 ) (2,007 ) Total other income (expense), net 702 (5,622 ) Income before income taxes 12,204 17,635 Income tax provision 3,988 7,326 Net income 8,216 10,309 Net income (loss) attributable to noncontrolling interests 4 (177 ) Net income attributable to GAMCO Investors, Inc.’s shareholders $ 8,212 $ 10,486 Net income attributable to GAMCO Investors, Inc.’s shareholders per share: Basic $ 0.30 $ 0.37 Diluted $ 0.30 $ 0.37 Weighted average shares outstanding: Basic 27,379 28,175 Diluted 27,386 28,227 Dividends declared: $ 0.03 $ 0.03 See accompanying notes. 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION UNAUDITED (In thousands, except share data) March 31, December 31, March 31, 2009 2008 2008 ASSETS Cash and cash equivalents, including restricted cash of $204, $2,158, and $0 $ 393,859 $ 333,332 $ 280,796 Investments in securities, including restricted securities of $61,963, $59,892, and $0 187,609 231,492 325,407 Investments in partnerships and affiliates 56,244 60,707 85,572 Receivable from brokers 12,911 16,460 15,186 Investment advisory fees receivable 11,522 11,261 18,862 Income tax receivable and deferred tax assets 23,913 23,952 6,753 Other assets 19,217 20,430 23,202 Total assets $ 705,275 $ 697,634 $ 755,778 LIABILITIES AND STOCKHOLDERS' EQUITY Payable to brokers $ 2,149 $ 1,857 $ 5,421 Income taxes payable - - 10,799 Compensation payable 15,129 15,862 30,278 Capital lease obligation 5,313 5,329 2,453 Securities sold, not yet purchased 3,570 1,677 3,110 Mandatorily redeemable noncontrolling interests 2,229 2,303 2,581 Accrued expenses and other liabilities 21,034 23,605 43,655 Sub-total 49,424 50,633 98,297 5.5% Senior notes (due May 15, 2013) 99,000 99,000 100,000 6% Convertible note (due August 14, 2011) 39,787 39,766 39,706 6.5% Convertible note (due October 2, 2018) 60,000 60,000 - Total liabilities 248,211 249,399 238,003 Redeemable noncontrolling interests 2,327 3,294 4,146 Commitments and contingencies (Note J) Stockholders’ equity GAMCO Investors, Inc. stockholders’ equity Class A Common Stock, $0.001 par value; 100,000,000 shares authorized; 13,033,062, 13,018,869, 12,765,674 issued, respectively; 7,381,283, 7,367,090, and7,801,831 13 13 12 outstanding, respectively Class B Common Stock, $0.001 par value; 100,000,000 shares authorized; 24,000,000 shares issued, 20 20 21 20,370,931, 20,378,699, 20,626,644shares outstanding, respectively Additional paid-in capital 247,128 245,973 242,293 Retained earnings 420,841 413,761 454,749 Accumulated other comprehensive income 17,121 14,923 16,737 Treasury stock, at cost (5,651,779, 5,651,779, and 4,963,843shares, respectively) (234,537 ) (234,537 ) (205,950 ) Total GAMCO Investors, Inc. stockholders’ equity 450,586 440,153 507,862 Noncontrolling interests 4,151 4,788 5,767 Total stockholders’ equity 454,737 444,941 513,629 Total liabilities and stockholders' equity $ 705,275 $ 697,634 $ 755,778 See accompanying notes. 4 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME UNAUDITED (In thousands) For the three months ended March 31, 2009 GAMCO Investors, Inc. shareholders Accumulated Additional Other Noncontrolling Common Paid-in Retained Comprehensive Treasury Interests Stock Capital Earnings Income Stock Total Balance at December 31, 2008 $ 4,788 $ 33 $ 245,973 $ 413,761 $ 14,923 $ (234,537 ) $ 444,941 Purchase of subsidiary shares from noncontrolling interest (172 ) - (172 ) Spin-off of subsidiary shares to noncontrolling interests (412 ) - (412 ) Comprehensive income: Net (loss) income (53 ) - - 8,212 - - 8,159 Net unrealized gains on securities available for sale, net of income tax - 2,205 - 2,205 Foreign currency translation - (7 ) - (7 ) Total comprehensive income 10,357 Dividends declared - - - (1,132 ) - - (1,132 ) Income tax effect of transaction with shareholders - - (243 ) - - - (243 ) Stock based compensation expense - - 1,271 - - - 1,271 Exercise of stock options including tax benefit - - 127 - - - 127 Balance at March 31, 2009 $ 4,151 $ 33 $ 247,128 $ 420,841 $ 17,121 $ (234,537 ) $ 454,737 5 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME UNAUDITED (Continued) (In thousands) For the three months ended March 31, 2008 GAMCO Investors, Inc. shareholders Accumulated Additional Other Noncontrolling Common Paid-in Retained Comprehensive Treasury Interests Stock Capital Earnings Income Stock Total Balance at December 31, 2007 $ 5,791 $ 33 $ 230,483 $ 445,121 $ 20,815 $ (195,137 ) $ 507,106 Comprehensive income: Net (loss) income (24 ) - - 10,486 - - 10,462 Net unrealized gains on securities available for sale, net of income tax - (4,100 ) - (4,100 ) Foreign currency translation - 22 - 22 Total comprehensive income 6,384 Dividends declared - - - (858 ) - - (858 ) Stock based compensation expense - - 1,198 - - - 1,198 Conversion of 6% convertible note - - 10,000 - - - 10,000 Exercise of stock options including tax benefit - - 612 - - - 612 Purchase of treasury stock - (10,813 ) (10,813 ) Balance at March 31, 2008 $ 5,767 $ 33 $ 242,293 $ 454,749 $ 16,737 $ (205,950 ) $ 513,629 See accompanying notes. 6 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (In thousands) Three Months Ended March 31, 2009 2008 Operating activities Net income $ 8,216 $ 10,309 Adjustments to reconcile net income to net cash provided byoperating activities: Equity in net (gains) losses from partnerships and affiliates (1,032 ) 2,375 Depreciation and amortization 165 229 Stock based compensation expense 1,271 1,198 Deferred income taxes (947 ) (2,815 ) Taxbenefit from exercise of stock options 34 43 Foreign currency(gain) loss (7 ) 22 Other-than-temporary loss on available for sale securities - 249 Acquisition of intangible asset - (4,043 ) Fair value of donated securities 121 - Realized gains on sales of available for sale securities (794 ) (253 ) Realized gains on sales of trading investments in securities, net (3,080 ) (3,121 ) Change in unrealized value of trading investments in securities and securities sold, not yet purchased, net 1,767 7,012 Realized gains on covers of securities sold, not yet purchased, net (483 ) (318 ) Amortization on discount on debt 21 98 (Increase) decrease in operating assets: Purchases of trading investments in securities (105,391 ) (109,155 ) Proceeds from sales of trading investments in securities 158,822 164,837 Cost of covers on securities sold, not yet purchased (6,895 ) (10,173 ) Proceeds from sales of securities sold, not yet purchased 8,301 11,495 Investments in partnerships and affiliates (807 ) (182 ) Distributions from partnerships and affiliates 2,182 12,728 Receivable from brokers 3,598 22,609 Investment advisory fees receivable (203 ) 14,994 Other receivables from affiliates 338 2,512 Income tax receivable and deferred tax assets 774 - Other assets 117 (1,440 ) Increase (decrease) in operating liabilities: Payable to brokers 292 (2,149 ) Income taxes payable (1,255 ) 1,662 Compensation payable (1,109 ) 5,791 Mandatorily redeemable noncontrolling interests (74 ) (60 ) Accrued expenses and other liabilities (2,228 ) (4,038 ) Effects of consolidation of investment partnerships and offshore funds consolidated under EITF 04-5: Realized(losses) gains on sales of investments in securities and securities sold, not yet purchased, net (33 ) 67 Change in unrealized value of investments in securities and securities sold, not yet purchased, net 226 350 Equity in net losses (gains) from partnerships and affiliates 388 (28 ) Purchases of trading investments in securities (3,998 ) (3,218 ) Proceeds from sales of trading investments in securities and securities sold, not yet purchased, net 4,493 4,322 Distributions from partnerships and affiliates 3,397 - Decrease (increase) in investment advisory fees receivable (58 ) (155 ) Decrease(increase) in receivable from brokers (49 ) 2,350 Increase in other assets 591 (52 ) Decrease in payable to brokers - 8 (Decrease) increase in accrued expenses and other liabilities (584 ) 107 Loss related to investment partnerships and offshore fundsconsolidated under EITF 04-5, net (306 ) (601 ) Total adjustments 57,565 113,257 Net cashprovided byoperating activities 65,781 123,566 7 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (continued) (In thousands) Three Months Ended March 31, 2009 2008 Investing activities Purchases of available for sale securities $ (5,419 ) $ (774 ) Proceeds from sales of available for sale securities 2,175 383 Net cash used in investing activities (3,244 ) (391 ) Financing activities (Contributions) distributions related to investment partnerships and offshore funds consolidated (371 ) 404 under EITF 04-5, net Proceeds from exercise of stock options 93 569 Dividends paid (1,132 ) (857 ) Subsidiary dividends to noncontrolling interests (585 ) - Purchase of treasury stock - (10,813 ) Net cash used in financing activities (1,995 ) (10,697 ) Net increase in cash and cash equivalents 60,542 112,478 Effect of exchange rates on cash and cash equivalents (15 ) (1 ) Cash and cash equivalents at beginning of period 333,332 168,319 Cash and cash equivalents at end of period $ 393,859 $ 280,796 Supplemental disclosures of cash flow information: Cash paid for interest $ 3,413 $ 1,400 Cash paid for taxes $ 5,743 $ 8,609 Non-cash activity: - On January 22, 2008, Cascade Investment, L.L.C. elected to convert $10 million ofits $50 millionconvertible note paying interest of 6% into 188,nvestors, Inc. class A common shares. See accompanying notes. 8 GAMCO INVESTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (Unaudited) A.Significant Accounting Policies Basis of Presentation Unless we have indicated otherwise, or the context otherwise requires, references in this report to “GAMCO Investors, Inc.,” “GAMCO,” “the Company,” “GBL,” “we,” “us” and “our” or similar terms are to GAMCO Investors, Inc., its predecessors and its subsidiaries. The unaudited interim condensed consolidated financial statements of GAMCOincluded herein have been prepared in conformity with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles in the United States for complete financial statements.In the opinion of management, the unaudited interim condensed consolidated financial statements reflect all adjustments, which are of a normal recurring nature, necessary for a fair presentation of financial position, results of operations and cash flows of GAMCO for the interim periods presented and are not necessarily indicative of a full year’s results. The condensed consolidated financial statements include the accounts of GAMCO and its subsidiaries.Intercompany accounts and transactions are eliminated. These condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2008 from which the accompanying condensed consolidated financial statements were derived. On March 20, 2009, the Company completed its spin-off of its ownership of Teton Advisors, Inc. (“Teton”) to its shareholders.The condensed consolidated financial statements for the first quarter of 2009 include the results of Teton up to March 20, 2009.Prior periods have not been restated. Certain items previously reported have been reclassified to conform to the current period’s condensed consolidated financial statement presentation. Use of Estimates The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes.Actual results could differ from those estimates. 9 Recent Accounting Developments In December 2007 theFinancial Accounting Standards Board ("FASB")issued FASB Statement No. 160, “Noncontrolling Interests in Consolidated Financial Statements” (“Statement 160”).The statement’s objective is to improve the relevance, comparability, and transparency of the financial information that a reporting entity with minority interests provides in its consolidated financial statements.Statement 160 does not change the provisions of Accounting Research Bulletin No. 51, “Consolidated Financial Statements” ("ARB 51") related to consolidation purpose orconsolidation policy or the requirement that a parent consolidate all entities in which it has a controlling financial interest.Statement 160 does, however, amend certain of ARB 51’s consolidation procedures to make them consistent with the requirements of FASB Statement No. 141(R) "Business Combinations".It also amends ARB 51 to provide definitions for certain terms and to clarify some terminology. Statement 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.The Company adopted this statement on January 1, 2009.The impact of adopting Statement 160 to the Company’s condensed consolidated financial statements requireda change in presentation on the condensed consolidated financial statementsthat clearly identify and distinguish between the interests of the parent’s owners and the interests of the noncontrolling owners of a subsidiary.In accordance with this pronouncement as well as with FASB Statement No. 150, “Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity”, and
